226 S.E.2d 398 (1976)
30 N.C. App. 74
STATE of North Carolina
v.
Lloyd Calvin ASHE and Hillard Prince Ashe.
No. 7630SC210.
Court of Appeals of North Carolina.
July 7, 1976.
Certiorari Denied September 1, 1976.
Atty. Gen. Rufus L. Edmisten by Associate Atty. Gen. David S. Crump, Raleigh, for the State.
McKeever, Edwards, Davis & Hays by Franklin R. Plummer, Murphy, for defendants-appellants.
Certiorari Denied by Supreme Court September 1, 1976.
PARKER, Judge.
This appeal is from the same trial as is reported in State v. Bryson, N.C.App., 226 S.E.2d 414 (opinion filed contemporaneously herewith.) Defendants raise the same questions for review as are presented in State v. Bryson, supra. For the reasons stated in the opinion in that case, we find no error.
Because of the filing of an unnecessary record on appeal and because unnecessary matter was included in the records filed, counsel for defendants will be personally taxed with a portion of the costs. Rule 9(b)(5) of the North Carolina Rules of Appellante Procedure; State v. Bryson, supra.
No error.
BROCK, C. J, and ARNOLD, J., concur.